Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, Dang et.al., “Investigation of gas content of organic-rich shale: A case study from Lower Permian shale in southern North China Basin, central China.”, hereinafter Dang discloses a method for determining a content of lost gas in a shale gas content test (Abstract), comprising:
acquiring a shale core (Page 562, Table 1) and recording the time required for acquiring the shale core (Page 566, equation 21, Col. 1, lines 30-34);

carrying out a desorption experiment on the shale core to obtain desorption data (Page 561, para 2. Experimental methods 2.1 Experimental setup and procedure; Col. 1, lines 4-7; Page 562, col. 1, (1)-(5));
acquiring a fitting objective function (Pages 565 and 566 para 2.4.3., Eq. (16)-(20));
fitting the desorption data (page 566 para 2.4.3., Col. 10-14);
determining fitting parameters according to the desorption data and the fitted
desorption data (Page 565, where D’a is the effective micropore diffusivity and define as D’a=Da/(1+HaSa/ea), D’a is the effective micropore diffusivity, D’i=Di/(1+HiSi/e1)); 
correcting the time required for acquiring the shale core according to the fitting parameters (multiplying the actual time t by a dimensionless number made up of the fitted parameters amounts to correcting the time, for instance, see Page 566, equation (19)); and obtaining the content of lost gas according to the fitting parameters and the corrected time required for acquiring the shale core (Page 566, Col.1, lines 1-10).

The closest prior art of the record does not teach or render obvious:

The time required for acquiring the shale core is corrected by using formula, 

    PNG
    media_image1.png
    56
    125
    media_image1.png
    Greyscale
wherein 


    PNG
    media_image2.png
    24
    21
    media_image2.png
    Greyscale
 is the corrected time required for acquiring the shale core, k is a depressurization rate in the process of acquiring the shale core p0 is a local atmospheric pressure, pw is a mud water column pressure, and to is the time required for acquiring the shale core.

Claims 2-5 and 7-12 are allowed due to their dependency on claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862